DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 21, 23, 24, 26, 27, 28, 30, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0006194 in view of Tsai et al. US 2019/0035759 further in view of Vincent et al. US 2019/0080991 and Lu et al. US 2018/0108634.
	Regarding claim 1, Lin et al. Fig. 5 discloses a microelectronic device, comprising: 

components 107 located proximate to the component surface; 
a copper containing layer 501 on the die attach surface, the copper containing layer being recessed from a lateral perimeter of the die attach surface in its entirety from a bottom view of the microelectronics device. 
Lin et al. Fig. 5 discloses a die attach material 503 on the copper containing layer 501, however 503 is removed before attaching to RDL 1501. In analogous art, Tsai et al. Fig. 15, [0041] teaches solder caps 510 formed on the conductive pillars 150. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lin with solder caps on conductive pillars as suggested by Tsai for the purpose of forming electrical connection within the integrated circuit package.
Lin modified by Tsai teaches a copper containing layer attached to a redistribution layer. The combination of references does not teach wherein the copper containing layer is attached to a portion of a lead frame by the die attach material.  
In analogous art, Vincent et al. Fig. 13D teaches a packaged semiconductor device that includes a die 1380 attached to an RDL 430 of a leadframe 404. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lin and Tsai to attach the copper containing layer to a portion of a lead frame by the die attached material as suggested by Vincent for the purpose of forming packaged semiconductor devices built on lead frames. 

Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the copper containing layer, in order to provide higher lateral stress tolerance and more compact sizes of pillars and bump pads, through improved pillar structure and bump pad structure, and optimize the copper containing layer to occupy more than 50% surface 
Regarding claim 3, the combination of references teach the microelectronic device of claim 1. Lin Fig. 6 teaches the microelectronic device further comprising an intermediate layer 301 between the copper containing layer 501 and the die attach surface 109.  
Regarding claim 4, the combination of references teach the microelectronic device of claim 3. Lin [0022] teaches wherein the intermediate layer includes titanium.  
Regarding claim 6, the combination of references teach the microelectronic device of claim 1.Tsai [0041] teaches wherein the die attach material includes solder.  
Regarding claim 21, Lin et al. Fig. 5 discloses a microelectronic device, comprising: 
a substrate 105 having a component surface 107 and a die attach surface 109 located opposite from the component surface 107; 
a copper containing layer 501 on the die attach surface. 
Lin et al. Fig. 5 discloses a die attach material 503 on the copper containing layer 501, however 503 is removed before attaching to RDL 1501. In analogous art, Tsai et al. Fig. 15, [0041] teaches solder caps 510 formed on the conductive pillars 150. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lin with solder caps on conductive pillars as suggested by Tsai for the purpose of forming electrical connection within the integrated circuit package.

In analogous art, Vincent et al. Figs. 11A-12B teaches a packaged semiconductor device that includes wire bonds 1140 and 1142 attached to a component surface of substrate 1150. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lin and Tsai with Vincent et al. for the purpose of electrically connecting multiple dies with wire bonds within the semiconductor package. 
The combination of references do not teach wherein the copper containing layer occupies more than 50% surface area of the die attach surface. However, Lu et al. [0045]-[0055] establishes a relationship to the shapes of the copper pillars and the lateral stress tolerance of bonding. It shows that the different shapes of columnar portions 13, 23’, 22 and 33’ provide sufficient lateral stress tolerance to significantly improve capability against warpage of bonding between two or more semiconductor devices in a semiconductor package, in which the copper layer would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable 
Regarding claim 23, the combination of references teach the microelectronic device of claim 21. Lin Fig. 6 teaches the microelectronic device further comprising an intermediate layer 301 between the copper containing layer 501 and the die attach surface 109.  
Regarding claim 24, the combination of references teach the microelectronic device of claim 23. Lin [0022] teaches wherein the intermediate layer includes titanium.  
Regarding claim 26, the combination of references teach the microelectronic device of claim 21.Tsai [0041] teaches wherein the die attach material includes solder.  
Regarding claim 27, the combination of references teach the microelectronic device of claim 21. Lin Fig. 5 teaches wherein the copper containing layer 501 is recessed from a lateral perimeter of the die attach surface 109 in its entirety from a bottom view of the microelectronics device.
Regarding claim 28, Lin et al. Fig. 19A discloses a microelectronic device, comprising: 

the component surface including an I/O pad 1003; 
a solder ball 1903 attached to the component surface; 
a copper containing layer 501 on the die attach surface.
Lin et al. Fig. 19A teaches the solder ball 1903 attached to package 1901 that can be a leadframe [0047]. 
Lin et al. Fig. 5 discloses a die attach material 503 on the copper containing layer 501, however 503 is removed before attaching to RDL 1501. In analogous art, Tsai et al. Fig. 15, [0041] teaches solder caps 510 formed on the conductive pillars 150. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lin with solder caps on conductive pillars as suggested by Tsai for the purpose of forming electrical connection within the integrated circuit package.
Lin modified by Tsai teaches a copper containing layer attached to a redistribution layer. The combination of references does not teach wherein the copper containing layer is attached to a portion of a lead frame by the die attach material.  
In analogous art, Vincent et al. Fig. 13D teaches a packaged semiconductor device that includes a die 1380 attached to an RDL 430 of a leadframe 404. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lin and Tsai to attach the copper containing layer to a portion of a lead frame by the die attached material as suggested by Vincent for the purpose of forming packaged semiconductor devices built on lead frames. 

Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the copper containing layer, in order to provide higher lateral stress tolerance and more compact sizes of pillars and bump pads, through improved pillar structure and bump pad structure, and optimize the copper containing layer to occupy more than 50% surface 
Regarding claim 30, the combination of references teach the microelectronic device of claim 28. Lin Fig. 6 teaches the microelectronic device further comprising an intermediate layer 301 between the copper containing layer 501 and the die attach surface 109.  
Regarding claim 31, the combination of references teach the microelectronic device of claim 30. Lin [0022] teaches wherein the intermediate layer includes titanium.  
Regarding claim 33, the combination of references teach the microelectronic device of claim 28.Tsai [0041] teaches wherein the die attach material includes solder.  
Regarding claim 34, the combination of references teach the microelectronic device of claim 28. Lin Fig. 5 teaches wherein the copper containing layer 501 is recessed from a lateral perimeter of the die attach surface 109 in its entirety from a bottom view of the microelectronics device.

Claims 2, 5, 22, 25, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. and Tsai et al. and Vincent et al. and Lu et al. as applied to claims 1, 21, and 28 above, and further in view of Lou US 2017/0179058.
Regarding claim 2, the combination of references teach the microelectronic device of claim 1. The combination of references do not teach wherein the copper containing layer is 5 microns to 10 microns thick.  In analogous art, Lou Fig. 2, [0035]-[0038] teaches a conductive pillar of copper 111 on a die attach surface with a thickness less than or equal to 45 microns.  It would have been obvious to one having ordinary 
Regarding claim 5, the combination of references teach the microelectronic device of claim 1. In analogous art, Lou Fig. 8 teaches a protective metal layer 312 between the copper containing layer 311 and a die attach material 314, the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel [0046].  
Regarding claim 22, the combination of references teach the microelectronic device of claim 21. The combination of references do not teach wherein the copper containing layer is 5 microns to 10 microns thick.  In analogous art, Lou Fig. 2, [0035]-[0038] teaches a conductive pillar of copper 111 on a die attach surface with a thickness less than or equal to 45 microns.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combined references with the thickness as suggested by Lou for the purpose of forming a fine-pitch 3D flip chip bonding or 3D integrated circuit package.
Regarding claim 25, the combination of references teach the microelectronic device of claim 21. In analogous art, Lou Fig. 8 teaches a protective metal layer 312 between the copper containing layer 311 and a die attach material 314, the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel [0046].  
Regarding claim 29, the combination of references teach the microelectronic device of claim 28. The combination of references do not teach wherein the copper 
Regarding claim 32, the combination of references teach the microelectronic device of claim 28. In analogous art, Lou Fig. 8 teaches a protective metal layer 312 between the copper containing layer 311 and a die attach material 314, the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel [0046].  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ‘194 and Tsai et al. and Vincent et al. and Lu et al. as applied to claim 1 above, and further in view of Lin et al. US 2017/0345779.
Regarding claim 7, the combination of references teach the microelectronic device of claim 1. Lin ‘194 teaches thinning of the substrate but the combination of references do not teach wherein the substrate is 15 microns to 300 microns thick.  In analogous art, Lin ‘779 teaches a chip scale package with an average wafer thickness of 100 microns to 250 microns [0002]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to thin the substrate to a thickness between 15 microns to 300 microns thick as suggested by Lin .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.